Stephens, J.
1. A cause of action against a carrier for an overcharge of freight arises, whether ex delicto or ex contractu, at the time and place of the actual payment of the overcharge. If the cause of action is one ex contractu, the contract upon which it is based was made and was to be performed at the time and place where the overcharge was paid. Where the shipment out of which the overcharge arose was over the lines of connecting carriers, and the overcharge was paid to the terminal carrier, the cause of action nevertheless arose at the time and place of *791payment to the terminal carrier, even assuming that its collection by the terminal carrier amounted to a payment to the initial carrier through the terminal carrier as its agent.
Decided March 1, 1923.
Certiorari; from Seminole superior court — Judge Worrill. February 22, 1922.
John E. Dmlce, W. V. Custer, for plaintiff.
Rich & Rawls, Pope & Bennet, for defendant.
2. Where such cause of action arose within the State of Georgia, a suit thereon against the initial carrier, a foreign corporation, could not, for lack of jurisdiction, be- maintained in a county other than the one in which the cause of action arose. Oivil Code (1910), § 2798.
3. It appearing that the judgment for the plaintiff in this case was rendered in a court without jurisdiction, the judge of the superior court did not err in sustaining the certiorari and awarding a final judgment for the defendant.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.